Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is issued in response to Application filed May 28, 2020.
Claims 1-20 are pending.


Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 5/28/20, 6/9/20, and 12/15/21 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ray (U.S. Patent Application No. 2016/0283554) in view of Chandramouli (U.S. Patent No. 8,478,743).

Regarding Claim 1, Ray discloses a system for determining a query plan for a query, comprising: 
at least one processor circuit; and at least one memory that stores program code configured to be executed by the at least one processor circuit (Fig.2; Ray – processing resource and memory resource), the program code comprising: 
a window representation generator configured to: identify a plurality of original time windows included in an original query (par [0040], Ray – window builder operator that outputs windows of tuples with window identities (windID) based on parameters, wherein the windows are time-based windows), 
generate an initial window representation that identifies a set of connections between windows in a window set that includes at least the plurality of original time windows (par [0041], Ray), and 
generate a revised window representation that includes an alternative set of connections between windows in the window set based at least on an execution cost for at least one window (Fig.6; par [0035], [0042-0045], Ray – window join optimization system includes components used to provide an optimal topology, wherein an optimizer component, a cost model component, and a rewriter component are utilized to produce a re-assembled window configuration associated with the calculated cost); and 
select the revised window representation for each of the plurality of original time windows (par [0035-0036], [0040-0045], Ray). 
While it is obvious that Ray includes data results from the query; however, Ray is not as detailed as the examiner would like with respect to the original query comprising a request for a 
On the other hand, Chandramouli discloses the original query comprising a request for a data result for each of the plurality of original time windows (col.4, lines 39-50, Chandramouli – windows are for when the event actively contributes to output. Old query plan receives input data stream and produce output results), and provide a revised query plan based on the revised window representation to obtain the data result for each of the plurality of original time windows (col.4, lines 54-67, Chandramouli – new query plan is logically equivalent thereby ensuring correct output). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chandramouli’s teachings into the Ray system. A skilled artisan would have been motivated to combine in order to provide a continuous optimized querying system that efficiently produces the accurate results.

Regarding Claim 2, the combination of Ray in view of Chandramouli, disclose the system of claim 1, wherein the data result for each of the plurality of original time windows comprises an aggregation of a data stream over the respective time window (col.5, lines 35-40, Chandramouli – aggregate operator). 

Regarding Claim 3, the combination of Ray in view of Chandramouli, disclose the system of claim 1, wherein the window representation generator is configured to generate the initial window representation that identifies the set of connections between the windows in the window set by: 
generating a tree structure that includes a plurality of nodes, each of which corresponds to a window in the window set; and for at least one downstream node in the tree structure, identifying at least one upstream node that has an overlapping relationship with the at least one downstream node (Fig.5; par [0044-0045], Ray – tree structures are illustrated within Fig.5, with multiple nodes wherein node 534-1 is a downstream node to 533-1 which is an upstream node… Fig.5; col.8, lines 6-40, Chandramouli – Fig.5 is a hierarchical structure with multiple events, wherein event A1 and event B1 have overlapping windows).

par [0042], Ray… col.8, lines 6-40, Chandramouli). 

Regarding Claim 5, the combination of Ray in view of Chandramouli, disclose the system of claim 1, wherein the window representation generator is configured to generate the revised window representation that includes the alternative set of connections between the windows in the window set by: 
removing, for a downstream window that comprises a connection to each of a plurality of upstream windows in the initial window representation, at least one connection between the downstream window and the plurality of upstream windows (par [0042], Ray - window re-assembly and window re-ordering… col.8, lines 41-67, Chandramouli – removal of events from the synopsis; col.14, lines 1-18, Chandramouli). 

Regarding Claim 6, the combination of Ray in view of Chandramouli, disclose the system of claim 1, wherein the initial window representation and the revised window representation include an auxiliary time window that was not included in the original query, the auxiliary time window comprising a time interval that is a factor of a time interval of at least one of the plurality of original time windows (Fig.5; par [0045], Ray – window re-assembly and window re-ordering). 

Regarding Claim 7, the combination of Ray in view of Chandramouli, disclose the system of claim 1, wherein the program code further comprises a query rewriter configured to generate a revised query to obtain the data result for each of the plurality of original time windows (par [0035], [0075], Ray – topology rewriter). 



Claims 15-20 contain similar subject matter as claims 1-6 above; and are rejected under the same rationale.

Points of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELCIE L DAYE whose telephone number is (571) 272-3891.  The examiner can normally be reached on Monday-Friday 7:30-4:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Chelcie Daye	
Patent Examiner
Technology Center 2100
March 25, 2022

/CHELCIE L DAYE/Primary Examiner, Art Unit 2161